Citation Nr: 1824304	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability prior to March 10, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from July 1963 to April 1968 and from April 1969 to December 1985.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's September 2012 VA Form 9 substantive appeal requested a hearing before the Board at a local RO; however, given the Veteran's March 2018 request to withdraw his appeal discussed further below, his related hearing request is also deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal and as documented within a March 30, 2018 Report of General Information, the Veteran contacted VA and indicated that he wished to withdraw his appeal


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In March 2018, prior to the promulgation of a decision in the appeal and as documented within a March 30, 2018 Report of General Information, the Veteran contacted VA and indicated that he wished to withdraw his appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


